DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “433” (line 2 of [00100]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (1) in [0066], line 9, “FIG. 22” should be “FIG. 23”.  (2) in [00128], line 20, “1312” should be “1340”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, lines 3-4, it is not clear exactly what is defined as “thickness of the top pivot assembly”.  There is no sufficient information or reference to define the “thickness”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 7-8, 11-12, 14-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Savian et al. ‘259 (US 9,428,259 B2).
Regarding claim 1, Savian et al. shows a continuous hinge assembly (20) comprising a first leaf (50) having an uppermost end (the end connected to upper trim 38) and a lowermost end (the end connected to lower trim 40), the first leaf 
As to claim 2, Savian et al. shows a locking assembly (22) including an upper shoot bolt (56) having an upper tip (fig. 3), the locking having a retracted position 
As to claim 3, the upper shoot bolt (56) is configured to be disposed between the edge of the first panel and the edge of the second panel in the closed position (figs. 5, and 5B).
As to claim 7, each of the first and second leaves includes a mounting segment (46, fig. 5B) configured to be secured and in contact with the edge of the respective first or second panel. 
As to claim 8, each of the first and second leaves includes an alignment finger (Fig. 5B, fingers at both sides of channel 46) configured to extend along a surface of one of the first and second panels to position the respective one of the first and second leaves relative to the one of the first or second panels.
As to claim 11, see explanation of claim 1 above.  Further, the closed/nested positon is shown in fig. 5 and the open/pivoted-apart position is shown in phantom line of fig. 5.
As to claim 12, the locking assembly (22) is configured to secure the first leaf and the second leaf from the closed position towards the open position, and 
As to claim 14, Savian et al. shows a top pivot assembly (fig. 3, 66) that is secured to a top end of the first leaf and the top end of the second leaf.   
As to claim 15, the top pivot assembly includes a first side (“38”, fig. 3) and a second side (not labeled, right side of pivot 66 of fig. 3), the first side secured to the top end of the first leaf and the second side secured to the top end of the second leaf.
As to claim 16, the top pivot assembly defines a pivot axis (“66”, col. 6, lines 50-53) such that the first and second leaves pivot relative to one another about the pivot axis between the closed position and the open position.
Regarding claim 21, see explanation of claim 1 above.  As best as understood, Savian et al. shows the coplanar position in figure 5 and a stacked position in phantom line of fig. 5.  Note that “unmachined” is a relative and conditional term.  The flat, vertical surface of the hinged edges of the hinge leaves appears to be unmachined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259.
As to claim 13, the locking assembly of Savian et al. includes a locking lever (“22” of fig. 2, col. 6, lines 63-66) operated by the user in horizontal manner to enable the shoot bolt (56) to extend  or retract.  Savian et al. does not show the lever being operated by pivoting.  However, it would have been an obvious matter of design choice to modify the lever in a pivotal operating manner, since applicant has not disclosed that operating the lever pivotally solves any stated problem or is for any particular purpose and it appears that the lever of Savian et al., operated in a horizontal manner, would perform equally well of controlling the movement of the shoot bolt. In re Kuhle, 188 USPQ 7.  

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259 in view of Spork ‘583 (US 2001/0011583 A1).
Regarding claims 4 and 5, Savian et al. discloses the invention as claimed but for an upper roller assembly having a roller extending from the uppermost surface (upper surface of hinge “66”, figs. 11-12) of the first leaf and a lower roller assembly having a lower guide roller extending from the lowermost surface (lower surface of hinge in lower trim “30” shown in fig. 11) of the first leaf.  Spork teaches a folding door assembly having an upper roller assembly having a roller (13) extending from the uppermost surface of the first leaf (15) and a lower roller assembly having a guide roller (28) extending from the lowermost surface of the first leaf (27) to enable the panel to slide freely in a guide channel ([0034] and [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uppermost surface and the lowermost surface of the first leaf of Savian et al. with the upper and lower roller assemblies within a guide channel as taught by Spork, to enable the folding panels to slide freely during closing/opening.
As to claim 6, the lower guide roller of Spork defines a longitudinal axis coaxial with the pivot axis of the hinge ([0036]).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259 in view of Lewis, Jr. et al. ‘665 (US 6,938,665 B2).
 Savian et al. does not show a weather strip secured to one of the leaves.  Lewis, Jr. teaches a weather strip (55) secured to a second leaf (83, figs. 3-4) such that the weather strip engages the first leaf (85) when in the closed position to avoid loss of energy between the panels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge leaves of Savian et al. with a weather strip taught by Lewis, Jr. et al. to prevent loss of energy.  Note that the weather strip of Lewis, Jr. is “a substantially continuous unbroken weather seal” (col. 3, lines 26-48).  Consequently, the weather strip of the modification is being formed substantially continuous unbroken along the entire length of the hinge leaves.  
Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 2019/0078367 A1 (Xiao et al.) shows a folding door structure having a hinge assembly including a locking latch and a carriage at the top and bottom ends of a column.
US 6,928,713 B2 (Baer) shows a continuous hinge that can be modified to a segmented hinge.
US 2016/0327085 A1 (Carrera Gonzalez) shows a hinge having a first leaf and a second leaf extending along the hinged edge of the panels.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 20, 2021